Title: William Carmichael to the American Commissioners, 3 February 1786
From: Carmichael, William
To: American Commissioners



Gentlemen
Madrid 3d. Feby. 1786

On the 4th of December last Mr. Lamb delivered me the Letter which Your Excellencies did me the honor to address me dated from London the 1st. and from Paris the 11th of October. At the same time that Gentleman communicated to me his Instructions and I all the Intelligence I had been able to procure relative to the negociation between this Country and the Regency of Algiers.
The Ct. d’Expilly whose friendship I cultivated had returned to Algiers long before Mr. Lambs arrival and a Secretary whom he had dispatched from that Place after his return with Letters for the Minister had also sett off for Alicant. From these Gentlemen I had obtained an account of the State of the Negotiation. The Principal Articles proposed by Spain had been agreed to by the Dey and his Ministers: But as the Former wished to include the Courts of Naples and Portugal on the Pacification, the Ct. de Florida  Blanca had instructed the Ct. d’Expilly to prevail on the Latter to Admit and receive Ministers from these Courts and was actually waiting the answer from Algiers at the period when Mr. Lamb came hither. It was evident to me that should this proposition be accepted, of which I had no doubt with respect to the first mentioned court, the Nomination and Voyage of these Ministers would occasion delay and Until the Treaty between Spain and the Regency should be concluded, I had reason to think that this Court would not interfere directly in our favor. The Manner in which his Execy. the Ct. de Florida Blanca had explained his Sentiments to me on this Subject, induced me to form this opinion. For as soon as I knew the probable success of D’Expillys negotiation I insinuated to the Minister how acceptable the good offices of his Majesty to accommodate the States with the Barbary powers would be to the People at Large in America, and his Excellency then assured me that as soon as their own Affairs were arranged with Algiers, His Catholic Majesty would employ all his influence to accelerate a peace for the United [States] with that and the other Barbary States, and authorized me to inform Congress of the Kings intentions. Having received these Assurances I engaged the Ct. D Expilly to prepare by every favorable insinuation the Deys Ministers and favorites to support any overtures which might be made by the States, which he promised me to do and the proofs of Confidence he gave me induce me to rely on his promises. He also engaged to give me the earliest Information with respect to the Intentions of these People and since his return has proved, by his behavior to our Captives and correspondence with me, that he will avail himself of all the means which he can employ with propriety to fulfil his promises. When Mr. Lamb arrived, The Royal Family had just come to the Capital from the Escurial and during its residence here it is extremely difficult to have Access to the Minister. The King in a few days after went to Aranjuez on a hunting Party and the Ct. de Florida Blanca accompanied him and none but the Family Ambassadors follow the Court on this Occasion. However as I was desirous to have a conference with the Minister as soon as possible on the Subject of your Excellencys Letter, I wrote to the Undersecretary in the Department of Foreign Affairs charged with the Correspondence to the United States to know whether If I came to Aranjuez I should have an opportunity of speaking with his Excellency to whom I wished to make a communication in Person of some Advice I had received lately. No. 1  is a copy of the Answer I received from that Gentleman. On the Return of his Majesty to this Capital I procured an audience from the Minister to whom I communicated Mr. Lamb’s arrival and the Object of his Mission, making use of such Arguments and Insinuations as I thought most likely to Induce his Excellency to contribute to its Success. I received from him the Strongest Assurances to the same purport as those beforementioned. At the Same time however he added, that until he should receive further Advice from Algiers it was impossible for him to take an open part in the Negotiation and advised me to detain my Countrymen until the Court went to the Pardo when he hoped to have it in his power to give me a more explicit Answer. During this Audience I took an occasion of mentioning without Affectation Your Excellencies Sentiments with respect to his Generous Interference in the Affair of Morrocco, with which he appeared much pleased and told me it should not be his fault, nor did he think it would be mine if Spain and the United States were not as good friends as they were near Neighbours in America. In the same conversation He promised me ample satisfaction on a subject in which I had been Obliged to have recourse to him and I have since received it. His Majesty having been pleased to fine and render incapable of Serving in the Revenue the Governor of Laredo on a complaint made to Me by an American Captain of the Injust and Arbitrary proceeding of the Latter. All the Officers employed in this Affair by the Governor have been also punished.
I communicated to Messrs. Lamb and Randall what passed on this occasion and these Gentlemen consented to wait without reluctance here until the period mentioned by the Minister. Four days after the Court had been fixed at the Pardo, I again waited on the Minister who received me very well, but on explaining the Motive of my visit His Excellency declared to me that it was not in his power to be more explicit as he had not yet received the Letters he expected from Algiers—that until he received the Intelligence he expected he could not order the Ct. D Expilly to employ the Kings Interference in our Affairs, repeating his former Assurances and hinting the Obstacles we must expect to encounter in this Negotiation. At the same time he observed to me that we must not be discouraged. He told me that the first Objection made by the Algerines would Arise from our not having a Treaty with the Grand Seigneur, as this circumstance occasioned Great Difficulties to Portugal in the Actual Negotiation. I intreated his Excellency  to pardon my importunity and anxiety on this subject as they proceeded as much from my wish to cement an Amicable intercourse by reciprocal good offices between the two Countries of Spain and America, as from my apprehension that unless Mr. Lamb should arrive at Algiers before their Cruisers were sent to Sea, further Hostilities on their part might render an accommodation still more difficult: I also urged the nature of Mr. Lambs instructions and the necessity of Congress being early informed of the Disposition of the Regency, Expressing a hope that by the time Mr. Lamb could arrive at a Sea Port and prepare for his Departure from thence it might be in his Excellencys power to afford him all the Assistance necessary to insure the Success of his Mission. To these reflections I added the Loss that would accrue to Spain from the Difficulties to which we should be exposed in our Intercourse with A Country whose produce found a ready sale in America and from which Country Spain could be supplied with so many Articles that it now takes from the Northern Nations of Europe, whose Consuls his Excellency knew did everything in their power to obstruct the peace which he was endeavoring to make for the commercial and Political Interests of a Country the Councils of which he directed. The Ct. de Florida Blanca replied that he acquiesced to my reasons for the Departure of Mr. Lamb and repeated to me and authorized me to write your Excellencies that “The Day after their own Affairs should be arranged with Algiers his Catholic Majesty would employ all his Influence to facilitate our Accommodation” to which he added many assurances of his desire to give a preference to the Commerce of the United States to that which Spain at present carried on with the Northern part of Europe, particularly with Sweden and Denmark. The Freedom with which this Minister has spoken to me on several Occasions his Sentiments with respect to the Northern powers hath not less surprized than convinced me of his wish to diminish their Commerce and Influence In the Mediterranean. In the course of this Conversation He appealed to my own Experience on the reliance that might be placed on his word to which I made the proper Answer and acknowledgements and concluded by asking passports and letters for Messrs. Lamb and Randall which his Excellency promised to send me. On my Return to this City from the Pardo I received letters from Algiers of which No. 2, 3 are Copies. They were brought by a courier Extraordinary and the Arrival of that Courier induced me to hope that the Minister might have received such  information as might enable him to act openly in our favor, altho in fact this hope arose more from my Wishes that such might be the Case, than from the reasons which ought to Induce a contrary sentiment in consequence of the Information which I had received with respect to their negotiation previously. Your Excellencies will easily conceive that the first efforts of this court must be employed to procure a peace for those Nations to which they are allied by the tyes of Family connections, Engagements to which these Connections have given rise, and the mutual Aids which they have received from these Nations during their late Operations against Algiers. However notwithstanding these considerations, I took the Liberty of reminding his Excellency the Ct. de Florida Blanca of the Passports and Letters he had promised me, to insinuate my expectations of being able to obtain all that might be necessary for Mr. Lamb on his arrival at Algiers. To this Application I received a reply of which No. 5 is a copy as also a Letter to the Ct. de Assalto Captain General of Catalonia of which I also annex a Copy No. 6, as I do of the several Letters which I have received from Algiers since the arrival of Messrs. Lamb and Randall in Madrid.
The Latter sett off for Barcelona the 26th Ulto. in Company of Mr. Harrison a Native of Virginia who will have the honor to deliver your Excellencies Letters from me. Mr. Lamb did not Leave this until the first instt. but as he travels post he will arrive at Barcelona Before the Gentlemen Abovementioned. I refer your Excellencies to the account these Gentlemen may render you of my Conduct in this Business. I have procured Bills for Mr. Lamb in Barcelona for the Amount of which he has been drawn agreable to his Instructions. I have established a credit for whatever he may chuse to draw. I have given him Letters to the Ct. D Expilly and have given him all the Advice that I thought might be useful to him. On his Arrival at Algiers He will find Letters of Introduction to Most of the Consuls employed by Foreign Nations there from their Ministers at this Court. I did not chuse to expose his Mission to these Gentlemen until his Departure from Barcelona renders it public. Having rendered to your Excellencies an account of my proceedings in consequence of the Letter you did me honor to address me by Mr. Lamb it may be necessary to add for your information and that of Congress to which Body I take the Liberty of requesting you to forward a copy of this Letter, that the Peace negotiating at present between this Country and the Regency of

Algiers will cost this Country near one million and a half of Dollars, and I beg leave to add that my information is so circumstantial and derived from such a source as leaves me not the Smallest reason to doubt its authenticity. The Dey of Algiers is now more than Eighty years old and his Ministers all press a conclusion of the Treaty in order that while they are in power they may participate the presents made on this Occasion. The Durability of this peace is incertain, or of any other made in the present Moment with these Pirates. If I am rightly informed, as soon as their Treaty is concluded with Spain and Naples, They mean to declare war Against Denmark, the Venetians and perhaps the Dutch. I shall not fail to inform you of all I can learn upon these points, Because these may be circumstances on which may depend your future Instructions to Mr. Lamb and the measures which Congress may think proper to Adopt. On the 30th Ulto. the Convention was signed by the Ambassadors of France and Portugal respecting their differences on the Coast of Africa. As I have not an accurate Map of that Coast before me I refer to a future Letter the Limits accorded by the Latter for a free Trade to Other Nations. Mutual Demands of Indemnification have been waved on each part, and mutual expressions of good will and a desire to be on the best terms will appear in the Articles of this Convention in the Expression of which France preserves its dignity. With the highest sentiments of gratitude for the Confidence your Excellencies have been to accord me I have the honor to be with great Respect and Regard, Your Excellencies Most Obedt. & Humble Sert.,

Wm. Carmichael

